Citation Nr: 1001895	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-15 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.

2.  Entitlement to service connection for prostate 
disability.

3.  Entitlement to service connection for kidney disease.

4.  Entitlement to service connection for thoracolumbar spine 
disability.

5.  Entitlement to service connection for bilateral leg 
disability.

6.  Entitlement to service connection for bilateral ankle 
disability.

7.  Entitlement to service connection for bone spurs.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1968 to 
December 1969, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2007, 
a statement of the case was issued in February 2008, and a 
substantive appeal was received in March 2008.  The Veteran 
testified at a video-conference hearing before the Board in 
June 2009.

The issues of entitlement to service connection for a 
thoracolumbar spine disability and bilateral leg disability, 
to include peripheral neuropathy, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran does not currently have diabetes mellitus.

2.   Prostate disability was not manifested during the 
Veteran's active service, nor is it otherwise related to such 
service.  

3.  Kidney disease was not manifested during the Veteran's 
active service, nor is it otherwise related to such service.  

4.  The Veteran's bilateral degenerative joint disease of the 
ankles is causally related to his active service.

5.  Bone spurs were not manifested during the Veteran's 
active service, nor are they otherwise related to such 
service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
the Veteran's active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2009).

2.  Prostate disability was not incurred in or aggravated by 
the Veteran's active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009).

3.  Kidney disease was not incurred in or aggravated by the 
Veteran's active service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2009).

4.  Degenerative joint disease of the ankles was incurred in 
the Veteran's active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2009).

5.  Bone spurs were not incurred in or aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through a VCAA letter dated December 
2006 the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in December 2006 prior to the initial unfavorable 
decision in May 2007.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the December 2006 letter gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disabilities on appeal.   

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).


Duty to Assist

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, VA 
examination reports, and lay evidence.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R.  § 3.159(c).  No 
additional pertinent evidence has been identified by the 
claimant.   

The Veteran was afforded VA examinations in April 2007 and 
November 2008 regarding his claims for diabetes mellitus and 
a bilateral ankle disability.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Given that the claims file was 
reviewed by the examiner and the examination reports set 
forth detailed examination findings in a manner which allows 
for informed appellate review under applicable VA laws and 
regulations, the Board finds the examinations to be 
sufficient.  Thus, the Board finds that a further examination 
is not necessary. 

The Board notes that the VA did not provide the Veteran with 
a VA examination for the purposes of determining the etiology 
of his claims regarding kidney disease, prostate disability, 
thoracolumbar spine disability, bilateral leg disability, and 
bone spurs.  In light of the holding in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Board feels that an 
examination is not required. 
 
McLendon provides that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  The standards of McLendon are 
not met in this case regarding the issues of an enlarged 
prostate,  kidney disease, bilateral leg disability, or bone 
spurs.  There is no persuasive indication that the Veteran's 
enlarged prostate,  kidney disease, bilateral leg disability, 
or bone spurs are associated with the Veteran's service.  
Service treatment records fail to present evidence 
establishing an event, injury, or disease that occurred in 
service.  In addition, the record contains no indication that 
the claimed disabilities may be associated with the Veteran's 
service.  There is otherwise sufficient competent evidenced 
to decide the claim. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.



Analysis

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis and diabetes mellitus, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Applicable law also provides that a veteran who, during 
active service, served during a certain time period in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
he was not exposed to any such agent during service.  38 
U.S.C.A. § 1116; See also Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001).  Regulations further provide, in pertinent part, that 
if a veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied: Al amyloidosis, 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); Type II diabetes 
mellitus, and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  

The term "soft-tissue sarcoma" includes the following: 
adult fibrosarcoma; dermatofibrosarcoma protuberans; 
malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  See 38 C.F.R. § 3.309(e); Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer (emphasis added), testicular cancer, 
leukemia (other than CLL), abnormal sperm parameters and 
infertility, Parkinson's disease and parkinsonism, 
amyotrophic lateral sclerosis (ALS), chronic persistent 
peripheral neuropathy, lipid and lipoprotein disorders, 
gastrointestinal and digestive disease, immune system 
disorders, circulatory disorders, respiratory disorders 
(other than certain respiratory cancers), skin cancer, 
cognitive and neuropsychiatric effects, gastrointestinal 
tract tumors, brain tumors, light chain-associated (AL) 
amyloidosis, endometriosis, adverse effects on thyroid 
homeostasis, and any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 
(May 20, 2003).

Diabetes Mellitus, Type II

On the Veteran's July 1967 induction report of medical 
history, the Veteran replied no when asked have you ever had 
or have you now sugar or albumin in urine.  The examiner also 
noted the Veteran's endocrine system as clinically normal on 
the July 1967 induction report of medical examination.  
Service treatment records showed no evidence of complaints, 
treatment, or diagnosis of diabetes mellitus.  The Veteran 
replied no when asked have you ever had or have you now sugar 
or albumin in urine on his December 1969 separation report of 
medical history.  On the corresponding report of medical 
examination, the examiner marked the Veteran's endocrine 
system as clinically normal.  

The Veteran was afforded a VA examination in April 2007.  The 
examiner noted that the Veteran had Agent Orange exposure.  
Upon review of the Veteran's records, the examiner found that 
there was insufficient evidence to label the Veteran as a 
diabetic.  The examiner noted that an October 2006 glucose 
tolerance test was done with a fasting sugar of 117 and a 2 
hour sugar of 123, which the examiner noted is clearly not a 
diabetic glucose tolerance test.  The examiner noted that the 
Veteran does have impaired glucose tolerance, but the 
evidence is insufficient to label him a diabetic.  The 
examiner did a physical examination which was unremarkable 
except for the Veteran's complaints of ankle pain.  The 
examiner diagnosed impaired glucose tolerance.  

In June 2007, the Veteran reported new onset of non-insulin 
dependent diabetes mellitus.  The examiner went over his labs 
and noted mild polyuria and no polydipsia.  The examiner 
diagnosed the Veteran with new onset non-insulin dependent 
diabetes mellitus and referred the Veteran to dietary and 
diabetes mellitus classes.  In July 2007, the Veteran 
attended a follow up on his labs.  His fasting blood sugar 
was 103 mg/dl and the examiner noted that he showed no overt 
symptoms of diabetes.  

In April 2008, VA records show the Veteran had a diagnosis of 
pre-diabetes.  In October 2008, the Veteran was seen for a 
follow up for diabetes and was diagnosed with diabetes, diet 
controlled.  

The Veteran was afforded a VA examination in November 2008.  
The Veteran had been diagnosed with diabetes when he 
presented to his primary care physician with fatigue, 
myalgia, leg spasm, dizziness, headaches, hand pain, 
stiffness, weight gain, polyuria, and polydipsia.  He was not 
receiving any treatment.  The Veteran was instructed to 
follow a restricted diet and was limited in his ability to 
perform strenuous activities.  The examiner noted a normal 
cardiovascular exam, skin exam, extremity exam, neurologic 
exam, and eye exam.  The examiner interpreted blood and urine 
laboratory test results.  He determined that the Veteran did 
not have diabetes, but rather had impaired fasting glucose.  
He noted that patients with impaired fasting glucose are at 
risk for developing frank diabetes mellitus in the future.    

In December 2008, VA records showed a diagnosis of diabetes 
mellitus.  In February 2009, VA records showed diabetes, diet 
controlled, as a current diagnosis.  

The determinative question is whether or not the Veteran has 
diabetes.  The record shows some confusion in this regard, 
but the Board believes that the November 2008 VA examination 
should be afforded more weight than clinical entries which 
refer to diabetes, usually in the context of simply listing 
all disorders which are shown in the medical files.  The 
November 2008 examination was conducted by a physician for 
the express purpose of determining whether a medical 
diagnosis of diabetes is warranted.  The examination included 
specialized lab tests as well as a medical examination to 
ascertain whether the Veteran suffers from related diabetic 
abnormalities.  Based on the examination results the 
physician concluded that the Veteran did not suffer from 
diabetes at that time.  Instead, the examination showed only 
impaired fasting glucose.  This examination was comprehensive 
and the detailed findings support the examiner's conclusion.  

The Board finds that the Veteran does not currently have 
diabetes mellitus, type II.  The Court has indicated that in 
the absence of proof of a present disability, there can be no 
valid claim for service connection.  Brammer v. Derwinski, 3 
Vet.App. 223 (1992).  Although the Veteran's treatment 
records list diabetes mellitus as an ongoing active problem, 
the two VA examinations in April 2007 and November 2008 
specifically looked at the Veteran's blood work and treatment 
records and found no diagnosis of diabetes mellitus.  The 
examiner in April 2007 diagnosed the Veteran with impaired 
glucose tolerance, and the examiner in November 2008 
diagnosed the Veteran with impaired fasting glucose.  Again, 
although the record lists diabetes mellitus as a diagnosis, 
only the two VA examinations provided an explanation for 
their diagnosis and provided lab test results to confirm 
their explanations.  

While acknowledging the Veteran's belief that he is currently 
diagnosed with diabetes mellitus, it is well established that 
as a lay person, the Veteran is not considered capable of 
opining as to the nature or etiology of a disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Veteran 
is certainly competent to testify as to symptoms that are 
non-medical in nature; however, he is not competent to render 
a medical diagnosis or etiology.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007) (lay testimony is competent to establish 
the presence of observable symptomatology that is not medical 
in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 
456 (2007) (certain disabilities are not conditions capable 
of lay diagnosis).  The only medical opinions in the file 
supported by a detailed rationale and laboratory results were 
provided by the VA examiners in April 2007 and November 2008.  

The Board acknowledges that the examiner in November 2008 
noted that people with impaired fasting glucose often develop 
diabetes mellitus.  The Board therefore points out that the 
Veteran may resubmit his claim at any time with evidence of a 
current diagnosis of diabetes mellitus supported by medical 
evidence.  

As such, the Board finds that a preponderance of the evidence 
is against the claim for diabetes mellitus, type II.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Prostate Disability

The examiner noted the Veteran's genitourinary system as 
clinically normal on the Veteran's July 1967 induction report 
of medical examination.  Service treatment records showed no 
evidence of complaints, treatment, or diagnosis of a prostate 
disability.  On the Veteran's December 1969 separation report 
of medical examination, the examiner marked the Veteran's 
genitourinary system as clinically normal.  Examination of 
the anus and rectum was also clinically normal. 

An August 1990 VA treatment record shows an enlarged 
prostate, left greater than right.  A May 1991 pathology 
report revealed benign prostatic tissue.  In November 1991, 
the Veteran was diagnosed with a benign prostate hypertrophy.  
The Veteran subsequently underwent a transurethral resection 
of the prostate for his benign prostatic hypertrophy also in 
November 1991.  

In July 2007, the Veteran was referred for evaluation of left 
scrotal swelling.  The examiner noted that digital rectal 
exam showed a smooth diffusely firm prostate of about 30 
grams.  

The Veteran contends that his enlarged prostate may have 
resulted from Agent Orange exposure during his Vietnam 
service.  The Board notes that an enlarged prostate is not 
among the list of diseases associated with herbicide exposure 
under 38 C.F.R. § 3.309(e).  In this regard, the Secretary of 
the Department of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 72 Fed.Reg. 32395 
(2007).  The Board acknowledges that prostate cancer is 
associated with exposure to certain herbicide agents; 
however, the Veteran has not been diagnosed with prostate 
cancer, but rather with benign prostate hypertrophy.  

As stated above, it is well established that, as a lay 
person, the Veteran is not considered capable of opining as 
to the nature or etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  No medical evidence in 
the record links the benign prostate hypertrophy to Agent 
Orange exposure.  The Secretary's determination suggests that 
pertinent studies have not suggested a link between benign 
prostate hypertrophy and herbicide exposure.  Therefore, 
service connection for the claimed disability cannot be 
granted on the basis of the presumptive regulations relating 
to exposure to Agent Orange.

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a Veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir. 1994), reversing in part Combee v. 
Principi, 4 Vet.App. 78 (1993).

Service connection may not be granted on a direct basis.  The 
Veteran's service treatment records are silent as to any 
indications of an enlarged prostate.  Symptoms of the 
Veteran's benign prostate hypertrophy were first diagnosed in 
August 1990, over 20 years after separation from service.  
The Board notes that a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during 
and after military service, as evidence of whether a 
disability was incurred in service or whether an injury, if 
any, resulted in any chronic or persistent disability which 
still exists currently.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Additionally, no medical evidence of 
record connects the Veteran's benign prostate hypertrophy 
with his active service.  

As such, the Board finds that a preponderance of the evidence 
is against the claim of entitlement to service connection for 
prostate disability.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Kidney Disease

On his July 1967 induction report of medical history, the 
Veteran replied no when asked have you ever had or have you 
now frequent or painful urination, kidney stone, or blood in 
urine.  On the July 1967 induction report of medical 
examination, the examiner noted the Veteran's genitourinary 
system as clinically normal.  Service treatment records 
showed no evidence of complaints, treatment, or diagnosis of 
kidney disease.  On the Veteran's December 1969 report of 
medical history, the Veteran replied no when asked have you 
ever had or have you now frequent or painful urination, 
kidney stone, or blood in urine.  On the Veteran's December 
1969 separation report of medical examination, the examiner 
again marked the Veteran's genitourinary system as clinically 
normal.  

In October 2008, a VA examiner noted abnormal ultrasound of 
the kidneys and stated that the Veteran required a CT scan.  
In December 2008, VA records referred to mild renal 
insufficiency, secondary to the Veteran's diabetes mellitus.  
The Veteran had proteinuria.  

The Veteran claims that his kidney disease, diagnosed as 
renal insufficiency, is due to either his diabetes mellitus 
or to his exposure to Agent Orange.  As seen in the above 
issue, exposure to toxic herbicides is presumed.  See 
38 U.S.C.A. §§ 1116, 1154; 38 C.F.R. § 3.309(e).  The Board 
again notes that kidney disease is not among the list of 
diseases associated with herbicide exposure under 38 C.F.R. 
§ 3.309(e).  In this regard, the Secretary of the Department 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 72 Fed.Reg. 32395 (2007).  As such, 
the Veteran's kidney disease is not entitled to service 
connection based upon the presumptive regulations regarding 
Agent Orange exposure.  

As with the claim for an enlarged prostate, the claim must 
also be reviewed to determine whether service connection can 
be established on a direct basis.  See Combee v. Brown, 34 
F.3d 1039, 1043-1044 (Fed.Cir. 1994), reversing in part 
Combee v. Principi, 4 Vet.App. 78 (1993).  

The Board finds that entitlement to service connection for 
kidney disease on a direct basis is not warranted.  The 
Veteran's service treatment records showed no complaints, 
treatments, or diagnosis that would indicate kidney disease.  
The first record of kidney disease was dated October 2008, 
nearly 30 years after the Veteran's separation from service.  
As seen in the above issue, a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during 
and after military service, as evidence of whether a 
disability was incurred in service or whether an injury, if 
any, resulted in any chronic or persistent disability which 
still exists currently.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Again, no medical evidence of record 
connects the Veteran's active service with his current 
diagnosis of mild renal insufficiency.  The Board 
acknowledges the Veteran's belief that his renal 
insufficiency is related to his active service; however, it 
is well established that as a lay person, the Veteran is not 
considered capable of opining as to the nature or etiology of 
a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board also acknowledges the Veteran's claim that his 
kidney disease is related to his diabetes mellitus.  However, 
the Veteran is not entitled to service connection on a 
secondary basis since there service connection for diabetes 
has not been established.  
 
As such, the Board finds that a preponderance of the evidence 
is against the claim of entitlement to service connection for 
kidney disease.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Bilateral Ankle Disability

On the Veteran's July 1967 induction report of medical 
history, the Veteran replied no when asked have you ever had 
or have you now swollen or painful joints, arthritis, or 
rheumatism.  On the July 1967 induction report of medical 
examination, the examiner marked the Veteran's lower 
extremities as clinically normal.  Service treatment records 
showed no evidence of complaints, treatment, or diagnosis of 
a bilateral ankle disability.  On the Veteran's December 1969 
report of medical history, the Veteran replied yes when asked 
have you ever had or have you now swollen or painful joints.  
He replied no regarding arthritis or rheumatism.  On the 
corresponding separation report of medical examination, the 
examiner marked the Veteran's lower extremities as clinically 
normal.  

In June 2006, the Veteran received x-rays of his ankles.  The 
x-rays showed no acute bone or soft tissue abnormality, 
smooth articular margins, normal bone density and trabeculae, 
well-preserved ankle mortise, and no soft tissue 
calcifications.  In October 2006, the Veteran reported 
complaints of pain in his left ankle.  A December 2006 VA 
treatment record showed reports of pain in the left ankle and 
weakness since 1969.  The active range of motion of the left 
ankle was functionally limited and with pain.  The examiner 
diagnosed peroneus weakness and instability.    

In a December 2006 physical therapy consult, the Veteran 
reported pain of the left ankle and weakness since 1969.  The 
active range of motion showed functional limits and pain.  
The physical therapist supported the diagnosis of peroneus 
weakness and instability.  

The Veteran was afforded a VA examination in April 2007.  At 
that time, the Veteran complained that his ankles began 
bothering him years ago, even during his Vietnam experience, 
but he never had any medical care for the ankles.  The 
examiner noted that he was a short man and working hard in 
the battlefield with uneven terrain, lifting, and carrying 
wounded Veterans, he could easily have had recurring episodes 
of sprains of his ankle, but nothing was documented.  The 
Veteran complained of weakness, stiffness, and some swelling 
without heat.  He also noted instability and giving way.  He 
reported no locking, but did report fatiguability.  
Inspection of the ankles revealed a trace of edema, but no 
deformity or joint effusion.  The examiner noted that pain 
causes the major functional impact.  The examiner diagnosed 
bilateral ankle pain with unknown etiology.  X-rays revealed 
subchondral lucencies in the talar dome bilaterally.  The 
examiner opined that those were the likely cause for the 
Veteran's ankle pain.  

In June 2007, the Veteran complained of bilateral ankle pain.  
He noted that his ankles were weak and that he frequently 
injures himself.  Upon examination, the examiner found no 
edema, clubbing, or cyanosis.  He diagnosed bilateral ankle 
pain and referred the Veteran to podiatry.  In March 2008, VA 
records showed full range of motion of the ankles with slight 
pain in the extreme ranges.  The examiner diagnosed bilateral 
ankle pain.  

The Veteran attended a podiatry consult in April 2008.  At 
that time, the Veteran reported bilateral ankle pain for more 
than one year.  The Veteran also complained of losing 
strength in his legs, noting weakness trying to get out of 
chairs or up from a sitting position and noted pain 
associated with "weakness" in both ankles.  He noted that 
his symptoms had been present for years.  Upon examination, 
the Veteran displayed no pain with subtalar joint range of 
motion.  The examiner noted no obvious crepitus, but he did 
note pain with palpation on the lateral aspect of the 
subtalar joint and in the region of the posterior tibial 
tendons bilaterally.  The examiner requested an MRI.  

In October 2008, the Veteran complained of ankle pain.  The 
examiner performed a physical exam and diagnosed chronic 
ankle pain - tendinitis.  

The Veteran attended another podiatry consult in February 
2009.  At that time, the examiner noted a history of carrying 
injured, maimed, and mutilated soldiers on the Veteran's back 
and shoulders during his deployment in Vietnam as a combat 
medic.  Since that time, the Veteran experienced worsening 
pain and discomfort in his lower extremities, particularly 
his feet and ankles.  Examination revealed exquisite pain 
over the lateral aspect of the subtalar joint over the area 
of the sinus tarsi, particularly over the anteromedial 
ankles.  X-rays showed an obvious talar dome defect on the 
medial talar dome, more evidence on the right ankle than the 
left.  An MRI confirmed the finding, indicating an 
osteochondral lesion on the medial talar dome and indicating 
sinus tarsitis with grade 1 to 2 ligament sprains in the 
sinus tarsi.  The findings are in all likelihood secondary to 
the excess weight the Veteran carried, creating pronatory 
condition of the foot with lateral subtalar joint jamming.  
The examiner diagnosed the Veteran with moderate-to-severe 
posttraumatic degenerative joint disease, anteromedial 
ankles, and sinus tarsi syndrome with inferior fibular 
impingement syndrome bilaterally.  The examiner again opined 
that the Veteran's condition has been a progressive situation 
over the last 30 to 40 years and is now presenting with this 
severe inflammatory joint problem as secondary to ligament 
strain due to the Veteran carrying excess weight, as noted 
above.  

When given the benefit of the doubt, the Board finds that 
entitlement to service connection for a posttraumatic 
degenerative joint disease of the ankles is warranted.  The 
Veteran reported swollen or painful joints on his separation 
from service.  The VA examiner in April 2007 stated that 
working hard in the battlefield with uneven terrain, lifting, 
and carrying wounded Veterans, could easily have caused  
recurring episodes of sprains of his ankle.  This appears to 
lend some support for the February 2009 nexus opinion for the 
Veteran's disability.  The examiner opined that the findings 
are in all likelihood secondary to the excess weight the 
Veteran carried, creating pronatory condition of the foot 
with lateral subtalar joint jamming.  He also noted that the 
Veteran's disability has been a progressive situation over 
the last 30 to 40 years and is now presenting with this 
severe inflammatory joint problem as secondary to ligament 
strain due to the Veteran carrying excess weight while 
carrying out his duties as a combat medic.  

When considering all evidence of record, the Veteran 
complained of joint problems at separation from service, the 
Veteran reported a history of progressively worsening ankle 
pain and weakness beginning in 1969, and the only medical 
opinion connects the Veteran's current posttraumatic 
degenerative joint disease of the ankle to his active service 
in the Republic of Vietnam.  As such, the Board finds that 
entitlement to service connection for posttraumatic 
degenerative joint disease of the ankles is warranted.  

Bone Spurs

On the Veteran's July 1967 induction report of medical 
history, the Veteran specifically replied no when asked have 
you ever had or have you now foot trouble or bone, joint, or 
other deformity.  On the July 1967 induction report of 
medical examination, the examiner marked the Veteran's feet 
as clinically normal.  Service treatment records showed no 
evidence of complaints, treatment, or diagnosis of bone 
spurs.  On the Veteran's December 1969 report of medical 
history, the Veteran specifically replied no when asked have 
you ever had or have you now foot trouble or bone, joint, or 
other deformity.  On the corresponding separation report of 
medical examination, the examiner marked the Veteran's feet 
as clinically normal.  

In June 2006 x-rays, the radiologist noted a small left 
plantar calcaneal spur.  In October 2006, the Veteran was 
referred for foot pain, left calcaneal spur noted on x-ray, 
with heel pain for years.  In March 2008, VA records showed 
plantar calcaneal spurs.  The examiner noted however that the 
calcaneal spurs did not appear to be causing pain on the 
plantar surface.  

The Board finds that entitlement to service connection for 
bone spurs is not warranted.  Service treatment records are 
silent as to any indication of bone spurs while in service.  
At that time, a small left plantar calcaneal spur was first 
documented in June 2006, over 35 years after service.  As 
seen in the issues addressed above, a prolonged period 
without medical complaint can be considered, along with other 
factors concerning the claimant's health and medical 
treatment during and after military service, as evidence of 
whether a disability was incurred in service or whether an 
injury, if any, resulted in any chronic or persistent 
disability which still exists currently.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Again, while acknowledging the Veteran's belief that his 
disability is due to service, it is well established that as 
a lay person, the Veteran is not considered capable of 
opining as to the nature or etiology of his disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Veteran 
is competent to testify as to symptoms such as foot pain 
which are non-medical in nature; however, he is not competent 
to render a medical diagnosis or etiology.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature); see also, 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).  
No medical evidence in the record finds a relation between 
active duty service and the Veteran's bone spur.  

Considering the lack of evidence linking the Veteran's bone 
spurs with his active service and the significant amount of 
time between service and the first evidence of a bone spur, 
the Board finds that a preponderance of the evidence is 
against the claim of service connection for bone spurs.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to service connection for posttraumatic 
degenerative joint disease of the ankles is warranted.  To 
that extent, the appeal is granted.

Entitlement to service connection is not warranted for 
diabetes mellitus, for prostate disability, for kidney 
disease, and for bone spurs.  To that extent, the appeal is 
denied.  


REMAND

Upon preliminary review of the record, the Board finds that 
further development is necessary before a decision on the 
merits may be made regarding the Veteran's claim of a 
thoracolumbar spine disability.  On the Veteran's July 1967 
induction report of medical history, the Veteran replied no 
when asked have you ever had or have you now recurrent back 
pain.  On the Veteran's December 1969 report of medical 
history, the Veteran relied yes when asked have you ever had 
or have you now back trouble of any kind.  The Veteran has a 
current diagnosis of chronic low back pain.  In addition, the 
Veteran testified in his June 2009 hearing that his 
complaints of back pain began in service when lifting and 
carrying wounded soldiers in Vietnam and has continued to the 
present.  

The Board finds that due to the report of back pain upon 
separation from service, the Veteran's testimony that the 
pain has been consistent since service, and his current 
diagnosis of chronic back pain, a VA examination is necessary 
to determine the etiology of any current spine disability.  

In November 2009, the Veteran's representative submitted 
additional medical evidence along with a communication to the 
effect that the Veteran wished to file a claim of service 
connection for peripheral neuropathy of the lower 
extremities.  The Board notes that the issue of service 
connection for disability of the legs is already in appellate 
status, and the Board believes it reasonable and in the 
Veteran's best interest to consider the peripheral neuropathy 
claim a part of the appellate issue of service connection for 
disability of the legs.  Further development is necessary to 
fully assist the Veteran with regard to this issue. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a 
VA examination to ascertain the nature and 
etiology of any thoracolumbar spine 
disability.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  Any tests deemed 
medically advisable should be 
accomplished.  All current spinal 
disabilities should be clearly reported.  
As to any current diagnosis of the 
thoracolumbar spine, the examiner should 
clearly offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that such 
disability is causally related to the 
Veteran's service.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.

2.  The Veteran should be scheduled for a 
VA examination to ascertain the nature and 
etiology of any bilateral leg disability, 
to include peripheral neuropathy.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  Any tests deemed medically 
advisable should be accomplished.  All 
current leg disabilities should be clearly 
reported.  As to any current diagnosis of 
bilateral leg disability, to include any 
peripheral neuropathy, the examiner should 
clearly offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that such 
disability is causally related to the 
Veteran's service.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.

3.  The RO should then review the expanded 
record and determine if service connection 
for thoracolumbar spine disability and for 
bilateral leg disability, to include 
peripheral neuropathy, may be granted.  If 
not, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


